UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 23, 2012 CHECKPOINT SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Pennsylvania 22-1895850 (State of Incorporation) (IRS Employer Identification No.) One Commerce Square, 2005 Market Street, Suite 2410, Philadelphia, Pennsylvania (Address of principal executive offices) (Zip Code) 856-848-1800 (Registrant’s telephone number, including area code) N/A (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 23, 2012, Checkpoint Systems, Inc. (the “Company”) issued a press release announcing its results for the fourth quarter and full year ended December 25, 2011. A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press Release dated February 23, 2012 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHECKPOINT SYSTEMS, INC. By: /s/ Raymond D. Andrews Name: Raymond D. Andrews Title: Senior Vice President and Chief Financial Officer Date: February 23, 2012 Checkpoint Systems, Inc. Index of Exhibits EXHIBIT DESCRIPTION EXHIBIT 99.1 Press Release dated February 23, 2012
